Name: Commission Implementing Decision (EU) 2015/2280 of 7 December 2015 on the approval of the DENSO efficient alternator as an innovative technology for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: electronics and electrical engineering;  environmental policy;  chemistry;  research and intellectual property;  land transport;  technology and technical regulations;  organisation of transport
 Date Published: 2015-12-08

 8.12.2015 EN Official Journal of the European Union L 322/64 COMMISSION IMPLEMENTING DECISION (EU) 2015/2280 of 7 December 2015 on the approval of the DENSO efficient alternator as an innovative technology for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emissions performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 12(4) thereof, Whereas: (1) On 10 March 2015 the supplier DENSO Corporation (the Applicant) submitted an application for the approval of its second innovative technology: the DENSO efficient alternator of the output class of from 100 A to 250 A. The completeness of that application was assessed in accordance with Article 4 of Commission Implementing Regulation (EU) No 725/2011 (2). The application was found to be complete and the period granted to the Commission for its assessment of the application started on 11 March 2015, which was the day following the date of official receipt of the complete information. (2) The application has been assessed in accordance with Article 12 of Regulation (EC) No 443/2009, Implementing Regulation (EU) No 725/2011 and the Technical Guidelines for the preparation of applications for the approval of innovative technologies pursuant to Regulation (EC) No 443/2009 (the Technical Guidelines, version February 2013) (3). The information provided in the application demonstrates that the conditions and criteria referred to in Article 12 of Regulation (EC) No 443/2009 and in Articles 2 and 4 of Implementing Regulation (EU) No 725/2011 seem to have been met. (3) The Applicant has demonstrated that a high efficiency alternator of the kind described in this application did not exceed 3 % of the new passenger cars registered in the reference year 2009. (4) In order to determine the CO2 savings that the innovative technology will deliver when fitted to a vehicle, it is necessary to define the baseline vehicle against which the efficiency of the vehicle equipped with the innovative technology should be compared as provided for in Articles 5 and 8 of Implementing Regulation (EU) No 725/2011. It is appropriate to consider an alternator with 67 % efficiency as an appropriate baseline technology in the case the innovative technology is fitted on a new vehicle type. Where the DENSO efficient alternator is fitted to an existing vehicle type, the baseline technology should be the alternator of the most recent version of that type placed on the market. (5) The Applicant has provided a methodology for testing the CO2 reductions which includes formulae that are consistent with the formulae described in the Technical Guidelines for the simplified approach with regard to efficient alternators. The Commission considers that the testing methodology will provide testing results that are verifiable, repeatable and comparable and that it is capable of demonstrating in a realistic manner the CO2 emissions benefits of the innovative technology with strong statistical significance in accordance with Article 6 of Implementing Regulation (EU) No 725/2011. (6) As the Applicant's testing methodology and formulae to calculate the CO2 savings are in all respects identical to the methodology specified in the Annex to Commission Implementing Decision 2013/341/EU (4), for reasons of consistency, it is appropriate to use the methodology specified in Implementing Decision 2013/341/EU to determine the reduction in CO2 emissions due to the use of the DENSO efficient alternator. (7) Against that background the Commission finds that the Applicant has demonstrated satisfactorily that the emission reduction achieved by the innovative technology is at least 1 g CO2/km. (8) The savings of the innovative technology may be partially demonstrated on the standard test cycle, and the final total savings to be certified should therefore be determined in accordance with the second subparagraph of Article 8(2) of Implementing Regulation (EU) No 725/2011. (9) The verification report has been prepared by the Vehicle Certification Agency (VCA) which is an independent and certified body and the report supports the findings set out in the application. (10) Therefore, no objections should be raised as regards the approval of the innovative technology in question. (11) For the purposes of determining the general eco-innovation code to be used in the relevant type-approval documents in accordance with Annexes I, VIII and IX to Directive 2007/46/EC of the European Parliament and of the Council (5), the individual code to be used for the innovative technology approved through this Implementing Decision should be specified. (12) Any manufacturer wishing to benefit from a reduction of its average specific CO2 emissions for the purpose of meeting its specific emissions target by means of the CO2 savings from the use of the innovative technology approved by this Decision should in accordance with Article 11(1) of Implementing Regulation (EU) No 725/2011, refer to this Decision in its application for an EC type-approval certificate for the vehicles concerned, HAS ADOPTED THIS DECISION: Article 1 1. The DENSO efficient alternator of the output class of from 100 A to 250 A and intended for use in M1 vehicles is approved as an innovative technology within the meaning of Article 12 of Regulation (EC) No 443/2009. 2. The CO2 emissions reduction from the use of the alternator referred to in paragraph 1 shall be determined using the methodology set out in the Annex to Implementing Decision 2013/341/EU. 3. In accordance with the second subparagraph of Article 11(2) of Implementing Regulation (EU) No 725/2011, the CO2 emission reduction determined in accordance with paragraph 2 of this Article, may only be certified and entered into the certificate of conformity and relevant type-approval documentation specified in Annexes I, VIII and IX to Directive 2007/46/EC where the reductions comply with the threshold specified in Article 9(1) of Implementing Regulation (EU) No 725/2011. 4. The individual eco-innovation code to be entered into type-approval documentation to be used for the innovative technology approved through this Decision shall be 14. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 7 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 140, 5.6.2009, p. 1. (2) Commission Implementing Regulation (EU) No 725/2011of 25 July 2011 establishing a procedure for the approval and certification of innovative technologies for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 194, 26.7.2011, p. 19). (3) https://circabc.europa.eu/d/a/workspace/SpacesStore/42c4a33e-6fd7-44aa-adac-f28620bd436f/Technical%20Guidelines%20February%202013.pdf (4) Commission Implementing Decision 2013/341/EU of 27 June 2013 on the approval of the Valeo Efficient Generation Alternator as an innovative technology for reducing CO2 emissions from passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 179, 29.6.2013, p. 98). (5) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1).